                                                                  Case 4:20-mj-70327-MAG Document 50 Filed 02/20/21 Page 1 of 3




                                                           1 JULIA M. JAYNE (State Bar No. 202753)
                                                             E-Mail: julia@jaynelawgroup.com
                                                           2 JAYNE LAW GROUP, P.C.
                                                             483 9TH St, Suite 200
                                                           3 Oakland, CA 94607
                                                             Telephone: (415) 623-3600
                                                           4 Facsimile: (415) 623-3605

                                                           5 Attorneys for Defendant
                                                             GABRIEL GONZALES
                                                           6

                                                           7                                UNITED STATES DISTRICT COURT

                                                           8                               NORTHERN DISTRICT OF CALIFORNIA

                                                           9 UNITED STATES OF AMERICA,                            Case No. 20-mj-70327 MAG [LB]
                                                          10                  Plaintiff,
                                                                                                                  GABRIEL GONZALES’ EX PARTE
                                                          11          v.                                          APPLICATION FOR ORDER
          JAYNE LAW GROUP, P.C.




                                                                                                                  PERMITTING LIMITED
                                                          12 GABRIEL GONZALES,                                    MODIFICATION TO HOME
                              OAKLAND, CALIFORNIA 94607




                                                                                                                  CONFINEMENT; [Proposed] Order
                                                          13
                                 483 9TH ST., SUITE 200




                                                                              Defendant.
LAW OFFICES




                                                          14

                                                          15
                                                                      I, Ashley Riser, declare:
                                                          16
                                                                      1.      I represent Defendant Gabriel Gonzales in the above-entitled matter. He is currently
                                                          17
                                                               released an unsecured $75,000 bond with travel restricted to the Northern District of California
                                                          18
                                                               and home confinement. The purpose of this application is to request that Mr. Gonzales be allowed
                                                          19
                                                               to temporarily reside at his grandparents’ house from February 19, 2021 to March 5, 2021. This
                                                          20
                                                               request is due to a family member’s positive COVID test. The family member is at Mr. Gonzales’
                                                          21
                                                               residence.
                                                          22
                                                                      2.      AUSA Joseph Tartakovsky has no objection to this request.
                                                          23
                                                                      3.      Pretrial Services Officer Kalisi Kupu, who monitors Mr. Gonzales, informed me
                                                          24
                                                               that she does not object to this request in light of his continued compliance under supervision.
                                                          25
                                                                      4.      Defense counsel provided Officer Kupu with Mr. Gonzales’ grandparents’ address
                                                          26
                                                               and telephone number. Officer Kupu has also spoke with Mr. Gonzales’ grandparents, who agreed
                                                          27

                                                          28                                                                            Case No. CR 20-7037-MAG
                                                                                                                             APPLICATION AND PROPOSED ORDER
                                                                  Case 4:20-mj-70327-MAG Document 50 Filed 02/20/21 Page 2 of 3




                                                           1 to allow Mr. Gonzales to reside with them temporarily.

                                                           2          5.     On January 11, 2021, the Court modified Mr. Gonzales’ Pretrial Release conditions

                                                           3 to permit him to leave the residence to exercise for 20 minutes, three times per week. Dkt. 45.

                                                           4 However, in order to reduce Mr. Gonzales’ potential exposure to the community, Mr. Gonzales

                                                           5 will not be permitted to go outside for twenty minutes three times a week. Once he returns to his

                                                           6 home, he will be allowed to resume this condition of his release.

                                                           7          6.     Based on the above, I respectfully request that the conditions of Mr. Gonzales’

                                                           8 release be modified so that he may be permitted to allow to temporarily reside at his grandparents’

                                                           9 house from February 19 – March 5, 2021. All other conditions of Mr. Gonzales’ release shall
                                                          10 remain the same. Furthermore, Mr. Gonzales shall inform his pretrial services officer of all travel-

                                                          11 related and residence details.
          JAYNE LAW GROUP, P.C.




                                                          12          I declare under penalty of perjury under the laws of the United States that the foregoing is
                              OAKLAND, CALIFORNIA 94607




                                                          13 true and correct.
                                 483 9TH ST., SUITE 200




                                                          14
LAW OFFICES




                                                               DATED: February 19, 2021                                        /s/
                                                          15                                                        ASHLEY RISER
                                                                                                                    Attorney for GABRIEL GONZALES
                                                          16

                                                          17

                                                          18

                                                          19

                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28
                                                                                                                                        Case No. CR 20-7037-MAG
                                                                                                                             APPLICATION AND PROPOSED ORDER
                                                                  Case 4:20-mj-70327-MAG Document 50 Filed 02/20/21 Page 3 of 3




                                                           1                                        [PROPOSED] ORDER

                                                           2
                                                               Based on the foregoing, and good cause appearing:
                                                           3
                                                                      IT IS HEREBY ORDERED that the conditions of Defendant Gabriel Gonzales’ release
                                                           4
                                                               shall be modified as follows:
                                                           5
                                                                      Mr. Gonzales is permitted to reside with his grandparents for two weeks (February 19 –
                                                           6
                                                               March 5, 2021) in order to avoid COVID exposure. During this period, he will not be permitted to
                                                           7
                                                               go outside for twenty minutes three times per week. Once he returns to his residence, he will be
                                                           8
                                                               permitted to do so.
                                                           9
                                                                      All other terms and conditions shall remain in place.
                                                          10

                                                          11
          JAYNE LAW GROUP, P.C.




                                                          12 DATED: __________________                      __________________________________________
                              OAKLAND, CALIFORNIA 94607




                                                                                                            HONORABLE MAG. JUDGE LAUREL BEELER
                                                          13
                                 483 9TH ST., SUITE 200




                                                                                                            United States Magistrate Court Judge
LAW OFFICES




                                                          14

                                                          15

                                                          16

                                                          17

                                                          18

                                                          19

                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28                                                                             Case No. CR 20-7037-MAG
                                                                                                                              APPLICATION AND PROPOSED ORDER
